OPINION — AG — THE BOARD OF COUNTY COMMISSIONERS, GENERALLY, IS NEITHER OBLIGATED NOR AUTHORIZED TO EXPEND COUNTY FUNDS OR USE COUNTY LABOR, MATERIALS, OR EQUIPMENT FOR THE PURPOSE OF CONSTRUCTING FENCES FOR INDIVIDUALS. HOWEVER, THIS IS NOT TO DAY THAT A BOARD OF COUNTY COMMISSIONERS COULD NOT AGREE TO FENCE SUCH ROAD IN ARRIVING AT AN "AMICABLE SETTLEMENT" TO OBTAIN A NECESSARY RIGHT OF WAY PURSUANT TO 69 Ohio St. 1961 362 [69-362], SUPRA, AND CONSTRUCTING SAME ACCORDING TO SUCH AGREEMENT. CITE: ARTICLE X, SECTION 17, ARTICLE X, SECTION 14, 69 Ohio St. 1961 362 [69-362] (HARVEY CODY)